UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-4324


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LARRY B. STYWALL,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (1:07-cr-00114-LHT-1)


Submitted:   March 11, 2010                 Decided:   April 12, 2010


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles R. Brewer, Asheville, North Carolina, for Appellant.
Amy Elizabeth Ray, Assistant United States Attorney, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Larry B. Stywall appeals his conviction and sentence

imposed   after     he    pled   guilty     without    the    benefit    of   a   plea

agreement    to     being    a   felon    in    possession    of   a    firearm,    in

violation of 18 U.S.C. § 922(g)(1) (2006).                     Stywall’s counsel

has filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967),     asserting       there   were       no   meritorious    arguments       for

appeal.     Stywall was notified of the opportunity to file a pro

se supplemental brief, but did not do so.                    The Government chose

not to file a brief.

            We have reviewed the record and find no meritorious

issues.     A review of the guilty plea hearing shows that the

magistrate judge complied with Rule 11 of the Federal Rules of

Criminal Procedure and that Stywall’s guilty plea was knowing

and voluntary.           Counsel’s objection concerning double-counting

in determining the base offense level was without merit.                           See

United States v. Wheeler, 330 F.3d 407, 413-14 (6th Cir. 2003);

United States v. Alessandroni, 982 F.2d 419, 420-21 (10th Cir.

1992).      We have reviewed Stywall’s within-Guidelines sentence

for abuse of discretion and have found it to be reasonable.

Gall v. United States, 552 U.S. 38, 51 (2007).                     In reviewing a

sentence,     the    appellate      court      must   first     ensure    that     the

district court committed no procedural error, such as failing to

calculate     or     improperly     calculating        the    Guidelines      range,

                                           2
treating the Guidelines as mandatory, failing to consider the

§ 3553(a)     factors,         selecting       a     sentence        based        on   clearly

erroneous facts, or failing to adequately explain the chosen

sentence - including an explanation for any deviation from the

Guidelines range.          Gall, 552 U.S. at 49-50.                       If there are no

procedural       errors,      the     appellate           court    then     considers        the

substantive reasonableness of the sentence.                          Id.     A substantive

reasonableness review entails taking into account the totality

of the circumstances.                United States v. Pauley, 511 F.3d 468,

473 (4th Cir. 2007) (quotations and citation omitted).                                 Further,

this court may presume a sentence within the Guidelines range to

be reasonable.          Id.     We have found no error with the court’s

findings    regarding         Stywall’s     total         offense    level    or       criminal

history    category.          We     further       note    the     court    was    aware     the

Guidelines were advisory and that it considered the sentencing

factors under 18 U.S.C. § 3553(a) (2006).                           We further find the

court’s sentence at the low end of the advisory Guidelines range

was consistent with defense counsel’s argument at the close of

sentencing.

             In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.    Accordingly,         we    affirm       the     judgment    of    the       district

court.     This court requires that counsel inform his client, in

writing,    of    his   right        to   petition        the     Supreme    Court      of   the

                                               3
United States for further review.               If the client requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move this court for leave

to   withdraw    from   representation.         Counsel’s   motion     must   state

that a copy thereof was served on the client.                   We dispense with

oral   argument     because      the    facts    and   legal    contentions    are

adequately      presented   in    the    materials     before    the   court   and

argument would not aid the decisional process.

                                                                         AFFIRMED




                                          4